PER CURIAM.
Petition for mandamus reflected a prima facie Brumit v. Wainwright, 290 So.2d 39 (Fla.1974), violation which triggered the issuance of our writ herein. Respondent’s return concedes the Brumit violation occurring because of the old practice of making parole revocations effective at a future date after completion of an intervening sentence, which Brumit and its progeny no longer allow.
Respondent urges, however, that this inversion of sentences is “harmless” in the present circumstances where a recalculation would not give a different result in the time to be served, nor affect petitioner’s release date. In light of this fact and in accordance with our decision in Benyard v. Wainwright, 322 So.2d 473 (Fla.1975), the writ heretofore issued is
Discharged.
ADKINS, C. J., and ROBERTS, BOYD, OVERTON and ENGLAND, JJ., concur.